Citation Nr: 1729197	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for urinary frequency and urgency, as a complication of Parkinson's disease.

2.  Entitlement to a compensable evaluation prior to April 18, 2013, and one in excess of 30 percent thereafter, for right upper extremity (dominant) incomplete paralysis, with mild tremor, as a complication of Parkinson's disease.

3.  Entitlement to an evaluation in excess of 20 percent for left upper extremity incomplete paralysis, with mild tremor and muscle rigidity and stiffness, as a complication of Parkinson's disease.

4.  Entitlement to an evaluation in excess of 20 percent for right lower extremity incomplete paralysis, with mild bradykinesia and balance impairment, as a complication of Parkinson's disease.

5.  Entitlement to an evaluation in excess of 20 percent for left lower extremity incomplete paralysis, with mild bradykinesia and balance impairment, as a complication of Parkinson's disease.
6.  Entitlement to an evaluation in excess of 10 percent for right-sided posture impairment, with mild rigidity and posture instability, incomplete paralysis of the right eleventh cranial nerve (previously muscle rigidity of the neck muscles), as a complication of Parkinson's disease.

7.  Entitlement to an evaluation in excess of 10 percent for left-sided posture impairment, with mild rigidity and posture instability, incomplete paralysis of the right eleventh cranial nerve (previously muscle rigidity of the neck muscles), as a complication of Parkinson's disease.

8.  Entitlement to a compensable evaluation for occasional constipation, as a complication of Parkinson's disease.

9.  Entitlement to a compensable evaluation for loss of sense of taste, as a complication of Parkinson's disease. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied the issue on appeal.

The Veteran perfected his appeal of the issue of entitlement to TDIU only.  The appeal of the other issues set forth above was not perfected, however, they derive from the issue of entitlement to TDIU and have been included in a September 2015 Supplemental Statement of the Case and in the October 2015 certification form to the Board.  Accordingly, the RO adjudicated them along with the TDIU claim.  Thus, the Board will do so as well, herein.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination for his Parkinson's disease and related complications in February 2013, well over four years ago.  Given the progressive nature of this disease, the Board has very low confidence that these examination findings adequately reflect the current state of his disability.  The Board thus finds that a reexamination is necessary.  38 C.F.R. § 3.159(c)(4).

The Board also has considerable uncertainty as to whether the record is up-to-date in terms of having documentation of VA treatment.  The most recent VA treatment records contained in VBMS currently date through August 2015, from the Cincinnati, Ohio VA Medical Center (VAMC).  A subsequent document, however, indicates that the Veteran was hospitalized for two days in July 2016 for "AKI," meaning an acute kidney injury, apparently at the same facility.  As noted above, the Veteran's Parkinson's disease complications include urinary frequency and urgency, and it is highly likely that any corresponding records would contain information regarding this related genitourinary disability, and perhaps the other complications addressed in this appeal.  Updated VA treatment records should therefore be obtained.

Given that newly obtained evidence may affect the TDIU claim, that claim must also be remanded as inextricably intertwined.  The Board is aware that the veteran has been in receipt of a combined 100 percent evaluation for multiple disabilities since October 5, 2011 but is also cognizant that action on remand could result in further adjustments to the Veteran's individual ratings.  As such, any determination as to whether the TDIU claim is moot for any specific period will be deferred until the remand action is completed.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter addressing all 10 claims on appeal, and the evidence needed to support each claim.  The Veteran should be requested to provide information, and signed release forms as necessary, for all VA and non-VA medical treatment.

2.  The AOJ must make efforts to obtain all relevant records of which it has notice, to include but not limited to treatment and hospitalization records from the Cincinnati VAMC dated since August 2015 (specifically including the July 2016 hospitalization).  All obtained records must be added to the claims file.

3.  Then, the AOJ must afford the Veteran a VA medical examination (or examinations, if deemed necessary) addressing his service-connected complications of Parkinson's disease.  All current DBQ worksheets should be incorporated in this regard, to obtain relevant information.  All subjective complaints reported by the Veteran and all objective findings shown upon examination must be addressed in the examination report, and the examiner must review the claims file in conjunction with the examination.  

As noted above, the disabilities at issue on appeal include the following: 
a)  urinary frequency and urgency; 
b)  right upper extremity (dominant) incomplete paralysis, with mild tremor; 
c) left upper extremity incomplete paralysis, with mild tremor and muscle rigidity and stiffness; 
d)  right lower extremity incomplete paralysis, with mild bradykinesia and balance impairment; 
e) left lower extremity incomplete paralysis, with mild bradykinesia and balance impairment; 
f) right-sided posture impairment, with mild rigidity and posture instability, and incomplete paralysis of the right eleventh cranial nerve; 
g) left-sided posture impairment, with mild rigidity and posture instability, and incomplete paralysis of the right eleventh cranial nerve; 
h) occasional constipation; and 
i) loss of sense of taste.

Finally, the examiner is requested to discuss the effects of the disabilities on the Veteran's occupational and social functioning.

All opinions must be supported by a rationale in a typewritten report.  

3.  Then, the Veteran's appeal must be readjudicated.  If the determination of any claim remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




